           Case 1:17-cr-00365-RJS Document 84 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                No. 17-cr-365 (RJS)
                                                                  ORDER
 VICTOR PETERSON,

                       Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT the parties shall appear before the Court on Monday,

September 13, 2021 at 10:30 a.m., at which time Peterson will be presented on the alleged

violations of supervised release specified in Probation’s report dated September 2, 2021. The

presentment will take place in Courtroom 20C at the Daniel Patrick Moynihan Courthouse, 500

Pearl Street, New York, New York 10007. Members of the public may monitor the proceeding

either in-person in Courtroom 20C or via the Court's free audio line by dialing 1-888-363-4749

and using access code 3290725#.

SO ORDERED.

Dated:          September 3, 2021
                New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
